FILED
                                                                    United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                         Tenth Circuit

                           FOR THE TENTH CIRCUIT                          March 22, 2021
                       _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 MARIA VERONICA ALFARO-
 ESCOBAR,

       Petitioner,

 v.                                                         No. 20-9582
                                                        (Petition for Review)
 MERRICK B. GARLAND, ∗ Attorney
 General of the United States,

       Respondent.
                       _________________________________

                           ORDER AND JUDGMENT**
                       _________________________________

Before MATHESON, BRISCOE, and CARSON, Circuit Judges.
                  _________________________________

      Maria Veronica Alfaro-Escobar (“Petitioner”) petitions for review from the

Board of Immigration Appeals’ (“BIA’s”) denial of asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). Petitioner is not entitled



      ∗
         On March 11, 2021, Merrick Garland became Attorney General of the United
States. Consequently, his name has been substituted for William P. Barr as
Respondent, per Fed. R. App. P. 43(c)(2).
      **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
to asylum or withholding of removal, however, because her proposed particular

social group is impermissibly circular. Further, the BIA’s denial of CAT relief is

supported by substantial evidence. Accordingly, exercising jurisdiction under 8

U.S.C. § 1252, we DENY the petition for review.

   I.      Background

        Petitioner is a native and citizen of El Salvador. Petitioner was born in 1998.

In El Salvador, Petitioner was sexually assaulted on a regular basis. One of her

assailants was a member of the La Mara 18 gang and referred to Petitioner as “jaina.”

In 2016, Petitioner fled El Salvador and entered the United States as an

unaccompanied minor. Petitioner was detained by the Department of Homeland

Security and conceded her removability in Immigration Court. Petitioner also

applied for asylum, withholding of removal, and protection under CAT.

        Following a hearing, an Immigration Judge (“IJ”) denied Petitioner’s

application for relief and ordered Petitioner removed to El Salvador. Petitioner

timely appealed to the BIA. The BIA affirmed the IJ’s decision. Petitioner then filed

a timely petition for review in this court.

        Petitioner presents two arguments in her petition for review: (1) whether she

has established that she is a member of a cognizable particular social group, and thus

entitled to asylum or withholding of removal; and (2) whether the BIA should have

granted protection under CAT. See Pet’r’s Br. at 7.




                                              2
   II.      Asylum and Withholding of Removal

         “On an asylum claim, we review the BIA’s findings of fact under a

substantial-evidence standard.” Rodas-Orellana v. Holder, 780 F.3d 983, 990 (10th

Cir. 2015) (internal quotations and citations omitted). “We review the BIA’s legal

decisions de novo, but we defer to the BIA’s interpretation of ambiguous provisions

of the [Immigration and Naturalization Act], and must accept the BIA’s interpretation

if it is reasonable.” Id. (internal quotations and citations omitted).

         An alien is eligible for asylum if he or she is a “refugee” within the meaning of

the Immigration and Naturalization Act. See 8 U.S.C. § 1158(b)(1)(A). An alien

may qualify as a “refugee” if he or she is unable or unwilling to return to the country

of his or her nationality because of “persecution or a well-founded fear of persecution

on account of . . . membership in particular social group.” 8 U.S.C. § 1101(a)(42). A

cognizable “particular social group” must have “social distinction,” also described as

“social visibility.” Rodas-Orellana, 780 F.3d at 991. “Although a social group

cannot be defined exclusively by the fact that its members have been subjected to

harm[,] this may be a relevant factor in considering the group’s visibility in society.”

Rivera-Barrientos v. Holder, 666 F.3d 641, 650 (10th Cir. 2012).

         Petitioner asserts that she belongs to a particular social group described as

“[w]omen who have been subjected to or face being subjected to involuntary

servitude and sexual slavery by the La Mara 18 gang.” Pet’r’s Br. at 17. The BIA

held that Petitioner’s proposed group was “defined by the harm asserted” and thus

was “impermissibly circular.” AR at 4.

                                              3
       The BIA’s holding is correct because Petitioner’s proposed particular social

group is “defined exclusively by the fact that its members have been subjected to

harm.” Rivera-Barrientos, 666 F.3d at 650. As Petitioner explains in her briefing,

her group is “limited to those females who have been threatened or subjected to

sexual slavery by a gang.” Pet’r’s Br. at 17. Similarly, Petitioner asserts that the

label “jaina” indicates that the group is socially distinct; yet, Petitioner defines

“jaina” as “a shorthand reference for a woman who has been subjected to sexual

slavery by a gang or who faces sexual slavery by a gang.” Id. Thus, that label, like

the proposed social group, is defined exclusively by the harm of sexual slavery.

       The Ninth Circuit’s decision in Diaz-Reynoso v. Barr, 968 F.3d 1070 (9th Cir.

2020), illustrates the flaw in Petitioner’s reasoning. In that case, the alien’s proposed

particular social group was “indigenous women in Guatemala who are unable to

leave their relationship.” Id. at 1074. The Ninth Circuit held that the proposed group

was not impermissibly circular because being “unable to leave” a relationship could

be attributable to something other than the harm of domestic violence, such as social,

economic, or cultural factors. Id. at 1087. The Ninth Circuit explained that “[t]he

idea that the inclusion of persecution is a sort of poison pill that dooms any group

does not withstand scrutiny.” Id. at 1082. At the same time, however, the Ninth

Circuit cautioned that “[n]othing in [its] analysis negates the precedent establishing

that a group may be deemed impermissibly ‘circular’ if, after conducting the proper

case-by-case analysis, the BIA determines that the group is defined exclusively by

the fact that its members have been subjected to harm.” Id. at 1086.

                                             4
      The Ninth Circuit also provided an example using left-handed people. Id. at

1083–84. The Ninth Circuit explained that left-handed people as a group may

ordinarily lack social distinction. Yet, if left-handed people were persecuted because

they were left-handed, that group might become recognizable and socially distinct.

Such a group would be cognizable because “[i]n this example, it is the attribute of

being left-handed—and not the persecutory acts—that would identify members of

this particular social group.” Id. at 1083. The persecutory acts would only be used to

help show that left-handedness is socially distinct.

      Petitioner’s case is unlike Diaz-Reynoso. Unlike the alien in that case,

Petitioner defines her proposed social group exclusively by the harm of sexual

slavery—not some other attribute that may be described without referencing the

harm. And unlike the example of left-handed people, Petitioner does not assert that

“women” are the relevant social group and that sexual slavery is relevant to whether

“women” are socially distinct; rather, Petitioner’s proposed social group is limited to

a subset of women defined exclusively by the harm of sexual slavery. Accordingly,

Petitioner’s proposed social group is impermissibly circular, and she is not entitled to

asylum.

      Because Petitioner fails to assert a cognizable particular social group, she is

also not entitled to withholding of removal. See Rodas-Orellana, 780 F.3d at 987

(“Failure to meet the burden of proof for an asylum claim necessarily forecloses

meeting the burden for a withholding claim.”); 8 U.S.C. 1231(b)(3)(A) (threat to an



                                           5
alien’s life or freedom because of the alien’s “membership in a particular social

group” may warrant withholding of removal).

   III.   CAT Relief

      We review a CAT order for substantial evidence. Nasrallah v. Barr, 140 S.

Ct. 1683, 1688 (2020). Under the substantial evidence standard, “[t]he agency’s

findings of fact are conclusive unless any reasonable adjudicator would be compelled

to conclude to the contrary.” Id. at 1692. To warrant relief under CAT, an applicant

must show it is more likely than not she will be subject to torture in her country by,

at the instigation of, or with the acquiescence of a public official or one acting in an

official capacity. 8 C.F.R. §§ 1208.16–18. Acquiescence does not require “actual

knowledge, or willful acceptance,” but rather may be proven by “willful blindness.”

Karki v. Holder, 715 F.3d 792, 806 (10th Cir. 2013).

      Petitioner asserts that “[t]he BIA should have granted [Petitioner] protection

under CAT because it is more likely than not that she would be tortured by [a gang

member] and the La Mara 18 with the acquiescence of the Salvadoran government if

she is returned to El Salvador.” Pet’r’s Br. at 19. The BIA concluded that

Petitioner’s past torture did not give rise to a presumption of future torture. AR at 4.

The BIA also concluded that Petitioner provided no evidence that any torture would

be committed by or with the acquiescence of a Salvadoran government official. Id.

      The BIA’s conclusion is supported by substantial evidence. Although the

record supports a fear of torture committed by private actors, such as La Mara 18

gang members, the record does not show willful blindness by the Salvadoran

                                            6
government. Petitioner relies on “stories of women forced into relationships with

gang members being abused by police, who believed them to be willing collaborators

with the gangs.” AR at 171. Yet, those stories do not establish that Petitioner is

more likely than not at risk of torture for two reasons. First, there is no indication as

to how common or frequent police abuse against “jainas” is in El Salvador. See

Karki, 715 F.3d at 807 (granting petition for review as to CAT claim where petitioner

provided “evidence that the government regularly fails to take action to prevent or

punish Maoist acts of torture”). Second, those stories do not establish any connection

between the Salvadoran government and the particular gang members who persecuted

Petitioner. See Cruz-Funez v. Gonzales, 406 F.3d 1187, 1192 (10th Cir. 2005)

(denying petition for review where no reasonable adjudicator would “be compelled to

find a connection between [the petitioners’ torturer] and the Honduran government,

or awareness by any public official that [the petitioners’ torturer] has threatened

petitioners’ lives”). Thus, we affirm the BIA’s denial of CAT relief because a

reasonable adjudicator would not “be compelled to conclude to the contrary.”

Nasrallah, 140 S. Ct. at 1692.


                                             Entered for the Court


                                             Mary Beck Briscoe
                                             Circuit Judge




                                            7